DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 12/16/21.  Claims 1, 2, and 5 have been amended.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same graphical user interface" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Adding “same” language makes it unclear if the other mentions of “the graphical user interface” in the claims are also the “same” or a different graphical user interface.
	Claims 2-4 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 2004/0167804 A1) in view of Gillespie, JR et al. (US 2004/0225252 A1).
(A) Referring to claim 1, Simpson discloses a method for operating an infusion pump, the infusion pump including an interface unit having a display, the interface unit including a graphical user interface, the method comprising (para. 7, Fig. 3, and para. 91 of Simpson; note that the medical device is an infusion pump 120 (shown as a computer with a display in Fig. 3). Further, in another embodiment the medical device is a controller for an infusion pump. For ease of reference, this disclosure will generally identify the medical device of the system as an infusion pump, however, it is understood that the overall system 100 may incorporate any one or more of a variety of medical devices. Accordingly, as shown in FIG. 3, a plurality of infusion pumps 120 are connected to a hub or interface 107.):
directly receiving a first input including first data for a first infusion regimen for a medication, the first data including a first delivery rate in which the first regimen is executed (para. 185 & 193 of Simpson; note that the clinician sets the infusion pump rate);  
storing the first data in a memory element of the infusion pump (para. 339 of Simpson);

the pump operating in response to said initiating to deliver the medication to a patient according to the first regimen including the first delivery rate (para. 112, 194, 209 and 292 of Simpson; note the delivery of medication to a patient);
directly receiving, and after receipt of the first data and after said imitating operation of the pump according to the first regimen, a second input including second data for a second infusion regimen for the medication that is infused by the pump during said operating, the second infusion regimen modifying the first regimen, the second data including a second delivery rate in which the second regimen is executed (para. 270, 271, 282, and 298 of Simpson; note flow rates, volume to be infused, and/or duration can be modified);
comparing, using the processor in the pump, the second delivery rate provided from said second data to the first delivery rate provided from said first data (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);
 detecting, using the processor in the pump, an error in the second delivery rate provided from said second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances); 
in response to said detecting an error: 
2automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
and the pump to assist in ensuring that the right infusion is being administered to the right patient at the right time, and by the right route and at the right rate and that an alarm or alert is active on a medical device such as an infusion pump 120).
Simpson does not expressly disclose directly receiving the first and second inputs using the same graphical user interface of the pump, the second delivery rate provided from said second data via the graphical user interface, and the first delivery rate provided from said first data received via the graphical user interface.
Gillespie discloses directly receiving the first and second inputs using the same graphical user interface of the pump, the second delivery rate provided from said second data via the graphical user interface, and the first delivery rate provided from said first data received via the graphical user interface (Figures 1, 10, 12 & 21, para. 32, 60, 61, and 73 of Gillespie; note the interface with the inputted rates).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Gillespie within Simpson.  The motivation for doing so would have been for controlling the flow rate of medical fluids that are administered to a patient and for delivering drugs at a precise rate to maintain drug concentrations within a therapeutic margin (para. 29 of Gillespie).
(B) Referring to claim 2, Simpson discloses wherein said comparing comprises determining, using the processor, a difference between the first delivery rate provided from said first data via the graphical user interface and the second delivery rate provided from said second data via the graphical user interface; wherein said detecting an error is based on said determined difference (para. 185, 324-329, 400, 401, 405, and 410 of Simpson).

(D) Referring to claim 4, Simpson discloses further comprising receiving third input data in response to said generated alert via the graphical user interface, said third input data including a reentered second delivery rate; and 3based on said received response, initiating, by the processor, the pump to infuse the medication according to the second regimen including the reentered second delivery rate; the pump operating in response to said initiating to deliver the medication to a patient according to the second regimen including the reentered second delivery rate (para. 321-329 of Simpson).
(E) Referring to claim 5, Simpson discloses an apparatus comprising: 
a pump configured to deliver medication to a patient from a container via tubing engaged with the pump, the pump including an interface unit having a display (para. 346, 209, 7, & 91 and Fig. 3 of Simpson; note that the medical device is an infusion pump 120 (shown as a computer with a display in Fig. 3). Further, in another embodiment the medical device is a controller for an infusion pump. For ease of reference, this disclosure will generally identify the medical device of the system as an infusion pump, however, it is understood that the overall system 100 may incorporate any one or more of a variety of medical devices. Accordingly, as shown in FIG. 3, a plurality of infusion pumps 120 are connected to a hub or interface 107); 
a memory element (para. 339 of Simpson); 
a graphical user interface configured to directly receive: a first input including first data for a first infusion regimen for a medication, the received first data including a first delivery rate in which the 
a processor in the pump configured for (para. 91, 93, 183, 223, & 224, and Fig. 2 of Simpson): 
 initiating operation of the pump to infuse the medication according to the first regimen including the first delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the first regimen including the first delivery rate (para. 209 and 194 of Simpson; note that the medication is administered through an infusion pump); 
after receipt of the second data, comparing the second delivery rate provided from the second data to the first delivery rate provided from the first data, wherein the second input including the second data is received after said initiating operation of the pump (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);
4detecting an error in the second delivery rate provided from second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances); 
 in response to said detecting an error: 
automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
and the pump to assist in ensuring that the right infusion is being administered to the right patient at the right time, and by the right route and at the right rate and that an alarm or alert is active on a medical device such as an infusion pump 120).
Simpson does not expressly disclose the interface unit of the pump including a graphical user interface configured to directly receive the first and second inputs, the first delivery rate received via the graphical user interface, the second delivery rate provided from the second data received via the graphical user interface, the first delivery rate provided from the first data received via the graphical user interface, and wherein the second input including the second data is received via the graphical user interface.
Gillespie discloses the interface unit of the pump including a graphical user interface configured to directly receive the first and second inputs, the first delivery rate received via the graphical user interface, the second delivery rate provided from the second data received via the graphical user interface, the first delivery rate provided from the first data received via the graphical user interface,  and wherein the second input including the second data is received via the graphical user interface (Figures 1, 10, 12 & 21, para. 32, 60, 61, and 73 of Gillespie; note the interface with the inputted rates).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Gillespie within Simpson.  The motivation for doing so would have been for controlling the flow rate of medical fluids that are administered to a patient and for delivering drugs at a precise rate to maintain drug concentrations within a therapeutic margin (para. 29 of Gillespie).

(G) Referring to claim 7, Simpson discloses wherein said processor is further configured for: receiving a third input in response to said generated alert via the graphical user interface, said third input including a reentered second delivery rate; and 5, in response to said third input initiating operation, by the processor, of the pump to infuse the medication according to the second regimen including the reentered second delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the second regimen including the reentered second delivery rate. (para. 321-329 of Simpson).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 12/16/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/16/21.
comparing a first delivery rate directly received from the GUI of a pump to a second delivery rate that is also directly received from the same GUI of the pump to detect an error.

(A) As per the first argument, Simpson was relied upon to teach: comparing, using the processor in the pump, the second delivery rate provided from said second data to the first delivery rate provided from said first data (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate); detecting, using the processor in the pump, an error in the second delivery rate provided from said second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances). See newly added Gillespie reference in 103 rejection above which was relied upon to teach the interface unit of the pump including a graphical user interface configured to directly receive the first and second inputs.  Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686